COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTIONS

Appellate case name:        Rose Patricia Ann Shields, Oscar Urbina, and Arnold Shields,
                            Individually, d/b/a Galveston Service Company, d/b/a Blu
                            Shields Construction v. Commercial State Bank, Douglas
                            Faver, Suzanne Hubbard, Daniel Jurgena, Roxanne
                            Tomolialo, Joseph Cox, Thomas Walsh and Gina F.
                            Dominique

Appellate case number:      01-16-00643-CV

Trial court case number:    2015-06750

Trial court:                129th District Court of Harris County

       On July 10, 2017, appellants filed a pro se second amended brief. On September
29, 2017, two appellees, Thomas Walsh and Gina F. Dominique, filed a motion to
dismiss this appeal for failure to prosecute due to appellants’ failure to file a compliant
brief and also requested damages for a frivolous appeal. See TEX. R. APP. P. 9.4, 38.1,
42.3(b), (c), 45. On October 3, 2017, four other appellees, Suzanne Hubbard, Daniel
Jurgena, Roxanne Tomolialo, and Joseph Cox, filed a similar motion and request.

        On October 16, 2017, appellants’ new counsel, George W. Gore, filed a response
to the appellees’ motions to dismiss, requesting denial because he was concurrently filing
an amended brief. On the same day, appellants also filed a motion for permission to
amend brief, with an amended brief, because counsel was just hired.

       Accordingly, because appellants’ amended brief, filed on October 16, 2017, is
compliant, their motion for permission to amend is GRANTED, and appellees’ motions
to dismiss are DISMISSED AS MOOT. See TEX. R. APP. P. 9.4, 38.1, 38.7, 42.3(b).
The Clerk of this Court is directed to mark the July 10, 2017 pro se brief as
WITHDRAWN and deem appellants’ amended brief filed as of October 16, 2017.

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                                                Acting for the Court
Date: October 24, 2017